Citation Nr: 1338993	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  08-12 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for urinary stricture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 1972.                                       

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

This case was previously before the Board in January 2012, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


REMAND

The Board regrets additional delay, but finds that additional development is required before the Veteran's claim for entitlement to service-connection for a urinary stricture is decided. 

The Veteran claims that he has a urinary stricture disability as a result of acquiring a urinary stricture in active service. 

In a January 2012 remand, the Board directed that the Veteran be afforded a VA examination to determine the etiology of any current urinary disability.  The Board notes that, in accordance with the directives of the January 2012 remand, an examiner reviewed the Veteran's claims file, service medical records, and VA medical records in February 2012.  As VA provided a review of the Veteran's claims file by a medical professional who issued an opinion regarding the etiology and status of the claimed, the Board finds that the development conducted in this case regarding the VA examination is in compliance with the January 2012 remand directives.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

However, in addition, the Board requested that the Veteran's VA medical records be obtained because they appeared to be incomplete at the time of the remand.  Specifically, the Board requested that the Veteran's medical records for the period April 2011-May 2011 from VA-Fort Harrison, Montana, be obtained, as that was where and when the Veteran asserted he had a procedure performed to correct his urinary stricture.  It appears that the April 2011-May 2011 medical records associated with the Veteran's urinary stricture procedure were not requested and are not associated with the Veteran's claims file.

The Board notes that the February 2012 examiner did consider the April 2011 urology procedure that was performed in VA-Fort Harrison, Montana, in the opinion she issued regarding the etiology of any current urinary stricture, but the Board's remand included a specific request that these records be obtained and associated with the claims file.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board concludes that the development conducted does not adequately comply with the directives of the January 2012 remand, and that an effort must be made to obtain these VA treatment records.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, current VA treatment records should be obtained prior to a decision being made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records, to include the April 2011-May 2011 VA treatment records from VA-Fort Harrison, Montana, not yet associated with the claims file and associate them with the claims file.

2.  Document all efforts to obtain those records in the file, and place copies of that documentation in the claims file.  If the records cannot be obtained, make a formal finding that the records and unavailable and notify the Veteran and request that he submit any service records in his possession.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


